Exhibit 10.41

RELEASE AGREEMENT

This Release Agreement (“Agreement”) is made as of February 1, 2017 by and
between Caroline A. Hartill (“Executive”) and RTI Surgical, Inc. (the
“Company”).

BACKGROUND

The Company and Executive previously entered into an Executive Transition
Agreement, dated August 29, 2012 and extended on December 3, 2015 (the
“Executive Transition Agreement”), that (among other things) requires Executive
to deliver a release in the form of this Agreement in order to receive and
retain the consideration set forth in the Executive Transition Agreement.

The Company and the Executive entered into an Executive Separation Agreement
dated January 31, 2016 (“the Executive Separation Agreement”), that also
requires Executive to deliver a release in the form of this Agreement in order
to receive and retain consideration set forth in the Executive Transition
Agreement and the Executive Separation Agreement. Accordingly, in consideration
of the covenants and agreements in this Agreement, the Executive Transition
Agreement and the Executive Separation Agreement, the receipt and sufficiency of
which are acknowledged, the Company and Executive agrees as follows:

TERMS

1.     This will confirm that a Severance Event as described in Section 1(e) of
Executive Transition Agreement has occurred. In accordance with Section 4 of the
Executive Transition Agreement and Section 5 of the Executive Separation
Agreement, Executive’s right to receive and retain certain severance payments
and benefits under Section 3 of the Executive Transition Agreement, as well as
Sections 3 and 4 of the Executive Separation Agreement, is conditioned upon the
timely receipt by the Company of a general release by Executive in favor of the
Company, its affiliates and their officers, directors and employees, which is no
longer subject to revocation. Accordingly, in consideration of the severance
payments and benefits under the Executive Transition Agreement and the Executive
Separation Agreement and other good and valuable consideration, Executive for
herself and for the executors and administrators of Executive’s estate,
Executive’s heirs, successors and assigns, hereby releases and forever
discharges the Company and its affiliates and each of its or their current and
former officers, directors, employees and stockholders (the “Releasees”) from
any and all claims, actions, causes of action, suits, sums of money, debts,
dues, accounts, reckonings, bonds, bills, covenants, contracts, controversies,
agreements, promises, demands or damages of any nature whatsoever or by reason
of any matter, cause or thing regardless of whether known or unknown at present,
which against the Releasees Executive ever had, now has or may have arising out
of or relating to any transaction, dealing, relationship, conduct, act or
omission, or any other matters or things occurring or existing at any time prior
to and including the date of this Release (collectively defined herein as
“Claims”). This Release includes, but is not limited to, all Claims Executive
might have under Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. §§2000e, et. seq.; 42 U.S.C. §§1981, et. seq.; the Americans with
Disabilities Act, 29 U.S.C. §§2000e, et. seq.; the Age Discrimination in
Employment Act; the Older Workers Benefits Protection Act; the federal Family
and Medical Leave Act; Section 451 et. seq.; similar state laws, and any and all
statutory and common law causes of action for defamation; slander; slander per
se; defamation per se; false light; tortious interference with prospective
business relationships; assault; sexual assault; battery; sexual harassment;
sexual discrimination; hostile work environment; discrimination; retaliation;
workers’ compensation; wrongful termination; intentional infliction of emotional
distress; breach of a duty or obligation of any kind or description, including
any implied covenant of good faith and fair dealing; and for breach of contract
or any tort whatsoever, as well as any expenses or attorney’s fees associated
with such Claims. The parties acknowledge that this Release does not either
affect the rights and responsibilities of the Equal Employment Opportunity
Commission to enforce the Age Discrimination in Employment Act, or justify
interfering with the protected right of an employee to file a charge or
participate in an investigation or proceeding conducted by the Equal Employment
Opportunity Commission under the Age Discrimination in Employment Act. In the
event the Equal Employment Opportunity Commission commences a proceeding against
the Company in which Executive is a named party, Executive agrees to waive and
forego any monetary claims which may be alleged by the Equal Employment
Opportunity Commission to be owed to Executive. Notwithstanding the foregoing,
nothing in the provisions of this Release shall act as a release by Executive of
any Claims against the Company with respect to (i) any amounts or benefits to
which Executive may be entitled under and in accordance with the terms of the
Executive Transition Agreement or the



--------------------------------------------------------------------------------

Executive Separation Agreement, (ii) any right Executive may have to
indemnification under the terms of the Executive Transition Agreement, the
Executive Separation Agreement, or under the terms of any other applicable
indemnification agreement, the organizational documents of the Company, the
terms of any insurance policy, the terms of any Company indemnification policy,
the terms of applicable law or otherwise, (iii) Executive’s rights under and in
accordance with the terms of any employee benefit plan in which Executive
participates, and (iv) any Claims arising with respect to acts, events or
occurrences taking place after the date of this Release, including any Claims
arising with respect to any consultant agreement executed by the Company and the
Executive. For the purposes hereof, the term “Company” shall include any direct
or indirect successor to the Company. Executive does not waive or release any
claims which arise after the date Executive executes this Agreement.

2.     Executive has been advised to consult with an attorney prior to executing
this Agreement. By executing this Agreement, Executive acknowledges that
(a) Executive has been provided with an opportunity to consult with an attorney
or other advisor of Executive’s choice regarding the terms of this Agreement,
(b) this is a final offer and Executive has been given 45 days in which to
consider whether Executive wishes to enter into this Agreement, (c) Executive
has elected to enter into this Agreement knowingly and voluntarily and (d) if
Executive does so within fewer than 45 days from receipt of the final document
Executive has knowingly and voluntarily waived the remaining time. This
Agreement shall be fully effective and binding upon all parties hereto
immediately upon execution of this Agreement except as to rights or claims
arising under the ADEA, in which case Executive has 7 days following execution
of this Agreement to change Executive’s mind.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

/s/ Caroline A. Hartill

Caroline A. Hartill RTI SURGICAL, INC. By:  

/s/ Robert P Jordhein

  Robert P. Jordheim,   Interim President and Interim Chief Executive Officer